2DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments/Amendment
The amendment to Claims 1, 6, and 14 is acknowledged.
The amendment to Claim 1 overcomes the previous 112(b) issues; however, it introduces new 112 issues as disclosed below.
Claims 5 and 6 were previously rejected under 35 USC § 112 (b). The present amendment moves the issues to Claim 1 as explained below.

Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive. 
The applicant first argues that “Srinivasan is silent regarding at least two grating regions that are disposed along a length direction of the droplet flow passage and have different grating constants” and “[a]s a consequence, Srinivasan is further silent regarding how the at least two grating regions are arranged, and the arrangement relationship between the at least two grating regions and the light source as well as the wavelength detector. Hence, Srinivasan fails to disclose or suggest that at least one side of the droplet flow passage in a width direction of the droplet flow passage perpendicular to the length direction of the droplet flow passage, the light source, the at least two grating regions and the wavelength detector are substantially arranged along a same line.”
The examiner disagrees. Srinivasan is only silent regarding the two regions that are disposed along a length direction of the droplet flow passage (between the source and the droplet and between the droplet and the detector, these regions are still in the droplet flow passage) being grating regions that have different grating constants and the light source providing light of different wavelengths.
Srinivasan specifies that “[v]arious optical elements may be interposed between the light source and the droplet and/or between the droplet and the sensor” ([0012], [0035]) and that “[d]iffractive material may be used to direct light from the light source through the droplet and to the sensor” ([0012]), as well as “low refractive materials would be used to coat top substrate 500 or bottom substrate 502, for example, or the top substrate 500 and bottom substrate 502 may be made of a low refractive material” ([0050]).
Etienne is used for the generalized teaching of using gratings as the optical elements disclosed by Srinivasan, i.e., a first grating 3 for the purpose of coupling light into a passage of a microfluidic chip and a second grating 3’ for the purpose of coupling light from the passage of the microfluidic chip to the detector ([0241]) the first and second grating passing different wavelengths and consequently having different grating constants ([0166], [0201]), wherein both gratings regions are disposed along a length direction of the droplet flow passage (as shown in Fig. 6), there is one light source, there is one wavelength detector, and the light source, the grating regions and the wavelength detector are at an identical side of the droplet flow passage (Fig. 6).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention having the light source providing light of different wavelengths for the purpose of further increasing selectivity and sensitivity of the device and having the two regions that are disposed along a length direction of the droplet flow passage being grating regions disposed along a length direction of the droplet flow passage that have different grating constants for the purpose of coupling the light from the source into the passage of a microfluidic chip and coupling light from the passage of the microfluidic chip to the detector by selecting different wavelengths.
The new limitation is addressed below as well.
The rejection stands.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitation “wherein at least one side of the droplet flow passage in a width direction of the droplet flow passage perpendicular to the length direction of the droplet flow passage, the light source, the at least two grating regions and the wavelength detector are substantially arranged along a same line.” There are several issues with this limitation. The limitation “at least one side of the droplet flow passage in a width direction of the droplet flow passage perpendicular to the length direction of the droplet flow passage” appears to be missing a verb. Does the applicant mean that “the at least two grating regions and the wavelength detector are substantially arranged along a same line” are located on “at least one side of the droplet flow passage in a width direction of the droplet flow passage perpendicular to the length direction of the droplet flow passage,” or that “at least one side of the droplet flow passage in a width direction of the droplet flow passage IS perpendicular to the length direction of the droplet flow passage”? Clarification Correction is required.
Claim 6 is highly confusing as it depends on Claim 1; however, it specifies that “at each of two opposite sides of the droplet flow passage in the width direction of the droplet flow passage, the light source, the at least two grating regions and the wavelength detector are substantially arranged along a same line.” Based on this, it is highly confusing the actual orientation of the source, gratings, and detector. Are the source and detector large enough to be considered on both sides? Then the claim specifies “light sources, the grating regions and wavelength detectors disposed at the two opposite sides of the droplet flow passage are symmetrically with respect to the droplet flow passage, respectively.” Is the claim referring to the previously defined light source and detector, or to new ones? Are the grating regions different? Clarification and correction is required. 

Any dependent claim not explicitly rejected above also stands as rejected under 35 USC 112(b), by virtue of their dependence on at least Claim 1, thereby containing all the limitations of the claim on which they depend.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US 2010/0118307 A1) in view of Etienne (US 2003/0104390 A1).
Regarding Independent Claim 1, Srinivasan discloses a microfluidic chip (Figs. 1, 3, 4A, 4C, 5, 9A, 10A, 10B) comprising:
a droplet flow passage (around the droplet 101, 301, 401, 501, 901, or 1003, illustrated in figs as 105, 1010);
at least two regions that are disposed along a length direction of the droplet flow passage (between the source and the droplet where I0 is entering and between the droplet and the detector I, where the light is exiting, these regions are still in the droplet flow passage, see Figs);
a light source disposed at a first end of the droplet flow passage along the length direction of the droplet flow passage and configured to provide incident light rays (103, 403, 503, 903, 0r 1005); and
a wavelength detector configured to detect reflected light rays or transmitted light rays of the incident light rays passing through the at least two regions (104, 404, 504, 904, 1006, [0066]),
wherein at least one side of the droplet flow passage in a width direction of the droplet flow passage perpendicular to the length direction of the droplet flow passage (the passage is straight, so one side of it is perpendicular to its length direction, see Figures), the light source, the at least two regions and the wavelength detector are substantially arranged along a same line (Figs. 1, 5, 9A, 10B).
Srinivasan specifies that “[v]arious optical elements may be interposed between the light source and the droplet and/or between the droplet and the sensor” ([0012], [0035]) and that “[d]iffractive material may be used to direct light from the light source through the droplet and to the sensor” ([0012]), as well as “low refractive materials would be used to coat top substrate 500 or bottom substrate 502, for example, or the top substrate 500 and bottom substrate 502 may be made of a low refractive material” ([0050]); however, it is silent regarding the two regions that are disposed along a length direction of the droplet flow passage (between the source and the droplet and between the droplet and the detector, these regions are still in the droplet flow passage) being grating regions that have different grating constants and the light source providing light of different wavelengths.
Etienne teaches the use of a microfluidic chip with light sources of different wavelengths for the purpose of further increasing selectivity and sensitivity of the device ([0036], [0201]), a first grating 3 for the purpose of coupling light into a passage of a microfluidic chip and a second grating 3’ for the purpose of coupling light from the passage of the microfluidic chip to the detector ([0241]) the first and second grating passing different wavelengths and consequently having different grating constants ([0166], [0201]), wherein both gratings regions are disposed along a length direction of the droplet flow passage (as shown in Fig. 6).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention having the light source providing light of different wavelengths for the purpose of further increasing selectivity and sensitivity of the device and having the two regions that are disposed along a length direction of the droplet flow passage being grating regions disposed along a length direction of the droplet flow passage that have different grating constants for the purpose of coupling the light from the source into the passage of a microfluidic chip and coupling light from the passage of the microfluidic chip to the detector by selecting different wavelengths.
Regarding Claim 3, the combination of Srinivasan and Etienne discloses the microfluidic chip of claim 1, wherein the wavelength detector is disposed at a second end of the droplet flow passage along the length direction of the droplet flow passage; the first end and the second end are opposite ends of the droplet flow passage along the length direction of the droplet flow passage; the wavelength detector is configured to detect the transmitted light rays of the incident light rays (Srinivasan, Figs. 1, 4A, 4C, 5, 9A, 10A, 10B) passing through the at least two grating regions (as applied to Claim 1).
Regarding Claim 6, the combination of Srinivasan and Etienne discloses the microfluidic chip of claim 1; however it is silent regarding, at each of two opposite sides of the droplet flow passage in the width direction of the droplet flow passage, the light source, the at least two grating regions and the wavelength detector are substantially arranged along a same line, and light sources, the grating regions and wavelength detectors disposed at the two opposite sides of the droplet flow passage are symmetrically with respect to the droplet flow passage, respectively.
Employing two groups of grating regions, the two groups of grating regions are disposed at two sides of the droplet flow passage, there are two light sources, there are two wavelength detectors, and each group of grating regions is corresponding to one light source and one wavelength detector is considered as duplication of useful parts. Therefore, it would have been obvious to one skilled in the art before the effective filling date of the invention to meet the required two groups of grating regions, the two groups of grating regions are disposed at two sides of the droplet flow passage, at each of two opposite sides of the droplet flow passage in the width direction of the droplet flow passage, the light source, the at least two grating regions and the wavelength detector are substantially arranged along a same line, and light sources, the grating regions and wavelength detectors disposed at the two opposite sides of the droplet flow passage are symmetrically with respect to the droplet flow passage, respectively, since it has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8 (as applied to Claim 1).
Regarding Claim 15, the combination of Srinivasan and Etienne discloses the microfluidic system comprising the microfluidic chip of claim 1; however, it is silent regarding it comprising a microfluidic controller; wherein the microfluidic controller is electrically connected with the wavelength detector of the microfluidic chip.
it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention was made to use the microfluidic controller; wherein the microfluidic controller is electrically connected with the wavelength detector of the microfluidic chip for the purpose of controlling the detector, since it has been held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Regarding Claim 16, the combination of Srinivasan and Etienne discloses the microfluidic system of claim 15; however, it is silent regarding, wherein the microfluidic controller is an industrial computer.
The examiner takes official notice that using an industrial computer connected to a detector is exceedingly well-known in the art and it is used to control the detector in industrial applications.



Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,822,472 A discloses the use of polycarbonate microstructured with two gratings for input- and output-coupling as substrate.
US 2018/0188152 A1 discloses a carrier for carrying at least a radiation beam has, on a surface thereof, at least one excitation grating, for directing at least an excitation radiation beam directionally out of the radiation carrier.
US 2009/0153844 A1 and US 8,174,698 B2 disclose a tunable Fabry-Perot cavity comprising a substrate with two reflectors separated by an air gap and an electrostatic mechanism.
US 2016/0299073 A1 discloses the use of a substrate that includes a number of the first grating portions and a number of second grating portions arranged alternately used for specimen detection.
US 2002/0122167 A1 discloses two different configurations of optical gratings, and two different signal processing methods in droplet-based flow sorters.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877